ACCEPTED
                                                                                                  01-15-00280-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             7/20/2015 3:29:20 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK




                                 CAUSE NO. 01-15-00280-CR
                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
JEMARCUS LATRON GREEN,                       §              IN THE    COURT  OF APPEALS
                                                                         7/20/2015 3:29:20 PM
APPELLANT                                    §
                                                                         CHRISTOPHER A. PRINE
                                             §                                   Clerk
VS.                                          §              1st JUDICIAL DISTRICT
                                             §
THE STATE OF TEXAS,                          §
APPELLEE                                     §              AT HOUSTON, TEXAS


                                      CASE NO. 1398059

THE STATE OF TEXAS                           §              IN THE DISTRICT COURT OF
                                             §
VS.                                          §              HARRIS COUNTY, TEXAS
                                             §
JEMARCUS LATRON GREEN                        §              337th JUDICIAL DISTRICT

              APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW JEMARCUS LATRON GREEN, appellant, by and through his attorney

of record, KURT B. WENTZ, who files this Appellant’s First Motion for Extension of Time to

File Appellant’s Brief and in support thereof would show this Court as follows:

                                                 I.

       The appellant has been found guilty of the offense of capital murder in a case in which

the State did not seek the death penalty. He has been sentenced to life without parole in the

Institutional Division of the Texas Department of Criminal Justice.

                                                 II.

       On June 1, 2015 the court reporter's record was received by this Court.

       The appellant's brief was due on or about July 1, 2015.
                                               1
                                                  III.

         There has been no prior request for an extension of time to file the appellant's brief.

                                                  IV.

         The attorney for the appellant is a sole practitioner actively involved in both appellate and

trial work. In addition to the demands of counsel's customary court and office practice, the

following cases have significantly impaired counsel's ability to timely complete the appellant's

brief:

         A. On June 10, 2015 counsel began a non-death capital murder trial in the 338th District

            Court entitled The State of Texas v. Victor Alas that concluded on June 19, 2015.

         B. On June 23, 2015 counsel began a second non-death capital murder trial in the 248th

            District Court entitled The State of Texas v. Julian Valdez that concluded on June 25,

            2015.

         C. On July 10, 2015 counsel began a third non-death capital murder trial in the 351st

            District Court entitled The State of Texas v. Jamon Walker that concluded on July 15,

            2015.

         D. Counsel is scheduled to begin a drug trial on July 27, 2015 in the 262 nd District Court

            entitled The State of Texas v. Noe Pena, Jr.

                                                  V.

         Because of the demands of the aforementioned trials and other pending litigation as well

as appellate briefs an extension of time to October 16, 2015 is requested.

                                                  VI.

         This Motion is not intended for the purposes of delay, but only so that justice may be

                                                   2
done.

        WHEREFORE, PREMISES CONSIDERED, the attorney for the appellant requests that

the court extend the time for filing the appellant's brief until October 16, 2015.

                                              Respectfully submitted,



                                              /s/Kurt B. Wentz____________________________
                                              KURT B. WENTZ
                                              5629 Cypress Creek Parkway, Suite 115
                                              Houston, Texas 77069
                                              Phone: 281/587-0088
                                              e-mail: kbsawentz@yahoo.com
                                              State Bar No. 21179300
                                              ATTORNEY FOR APPELLANT


                                 CERTIFICATE OF SERVICE

        I, Kurt B. Wentz, hereby certify that a true and correct copy of the Appellant's First

Motion for Extension of Time to File Appellant's Brief was served on the Assistant District

Attorney for Harris County, Texas presently handling this cause on the 20th day of July, 2015.



                                              /s/Kurt B. Wentz___________________________
                                              KURT B. WENTZ




                                                  3